Ingraham, P. J. (concurring):
I concur with Mr. Justice Dowling, but I am also of the opinion that the judgment should be reversed on the ground that the plaintiff failed to establish any negligence of the defendant. I think it clearly appears from the evidence that the defendant’s servant was driving the horse in a safe and proper manner, but that the horse escaped from his control, and that the finding that the driver was negligent was without evidence to support it.
Judgment and order reversed, new trial ordered, costs to appellant to abide event. Order to be settled on notice.